Citation Nr: 1452140	
Decision Date: 11/25/14    Archive Date: 12/02/14

DOCKET NO.  10-49 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for right shoulder separation with degenerative joint disease, claimed as secondary to service-connected left shoulder disability. 

2.  Entitlement to service connection for temporomandibular joint disorder (TMJD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to January 2003.

This case comes before the Board of Veterans' Appeals (Board) on appeal from the March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which in part denied the Veteran's claims of entitlement to service connection for right shoulder separation with degenerative joint disease and temporomandibular joint disorder. 

In October 2014, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge at the RO in Denver, Colorado.  The transcript of this hearing is a part of the record.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).

The Veteran contends that his right shoulder separation with degenerative joint disease is secondary to his service-connected left shoulder disability.

The Board finds that a remand is necessary in order to afford the Veteran a contemporaneous VA examination to determine the etiology of his right shoulder separation disability.  In this regard, the Board observes that in January 2010, the VA examiner noted the Veteran's report of development of arthritis in both shoulders.  However, the VA examiner did not provide a medical diagnosis for his shoulder condition.  A September 2011 private treatment record noted a right shoulder injury and right bicep tear that had been repaired but was still painful.  Then, in February 2012, the Veteran was provided a general VA examination which did not include an examination of his right shoulder.  As the previous VA examination reports do not specify whether the Veteran's right shoulder separation with degenerative joint disease is attributable to the Veteran's service-connected left shoulder disability, clarification is required.  

With regards to the claim of entitlement to service connection for temporomandibular joint disorder (TMJD), the Board notes that the January 2012 VA examiner diagnosed the Veteran with TMJD, limitation of motion of the TMJ due to causes other than TMJD, and right and left side trigeminal nerve partial paresthesia, but did not provide a medical nexus opinion.  Since the Veteran is service-connected for residuals of open reduction internal fixation (jaws with limitation of motion) and paresthesia, a remand is necessary in order for the VA examiner to clarify the relationship, if any, between the Veteran's diagnosed TMJD and his service-connected jaw disorder. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his right shoulder disorder.  

The entire claims file (electronic), to include a complete copy of the remand, must be made available to the examiner and the examination report should reflect consideration of the Veteran's documented medical history and assertions.

Following a review of the claims file, the reviewing examiner is asked to furnish an opinion with respect to the following questions:  

(a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's right shoulder disorder had its onset during his period of active duty service; or, was any such disorder caused by any incident or event that occurred during his period of service?  

(b)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's right shoulder disorder was caused OR aggravated by his service-connected left shoulder disability?  The Veteran's contentions include that he overused his right shoulder to compensate for disability associated with the service connected left shoulder disorder.

Aggravation indicates a permanent worsening of the underlying condition as compared to a temporary flare-up of symptoms. If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.  

A complete rationale should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

2.  Obtain an addendum opinion from the January 2012 examiner who conducted the dental examination.  If the examiner is not available, obtain an opinion from another appropriate examiner to determine the nature and etiology of any temporomandibular disorder.  

The entire claims file (electronic), to include a complete copy of the remand, must be made available to the examiner and the addendum opinion/examination report should reflect consideration of the Veteran's documented medical history and assertions.

Following a review of the claims file, the reviewing examiner is asked to furnish an opinion with respect to the following questions:  

(a)  For the diagnoses of TMJD, limitation of motion of the TMJ due to causes other than TMJD, and right and left side trigeminal nerve partial paresthesia, opine whether it is at least as likely as not (50 percent or greater probability) that these disorders had their onset during the Veteran's period of active duty service; or, were any such disorders caused by any incident or event that occurred during his period of service.  For purposes of the opinion being sought, the examiner should specifically address the January 2012 examination showing diagnoses of TMJD, limitation of motion of the TMJ due to causes other than TMJD, and right and left side trigeminal nerve partial paresthesia, and clarify whether such are separately diagnosed conditions, or whether they are associated with the Veteran's service-connected open reduction internal fixation (jaws with limitation of motion) and paresthesia.  Further, the examiner should specifically identify which diagnosed condition causes the limitation of range of motion for opening the mouth, measured by inter-incisal distance.

(b)  For the diagnoses of TMJD, limitation of motion of the TMJ due to causes other than TMJD, and right and left side trigeminal nerve partial paresthesia, opine whether it is at least as likely as not (50 percent or greater probability) that these disorders were caused OR aggravated by his service-connected open reduction internal fixation (jaws with limitation of motion) and paresthesia.

Aggravation indicates a permanent worsening of the underlying condition as compared to a temporary flare-up of symptoms. If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.  

A complete rationale should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

3.  After completing the above, adjudicate the claims on appeal based on consideration of all pertinent evidence (to include any evidence received after the November 2010 statement of the case), and legal authority.  If any benefit sought on appeal is denied, the Veteran and his representative should be issued a supplemental statement of the case, and be afforded an appropriate period of time for response before the claims file is returned to the Board.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



